Title: To George Washington from Aloys Friedrich, Graf von Brühl, 4 September 1783
From: Brühl, Aloys Friedrich, Graf von
To: Washington, George


                  
                     Sir
                     London Septr the 4th 1783
                  
                  In forwarding the inclosed Letter from one of the most experienced Generals of the Elector my Master I cannot prevail upon myself to forego so favourable an opportunity of testyfying to your Excellency the high Admiration I share in common with every body Living of the great talents by which you have distinguished yourself in the Course of a long & to all appearance very unequal Contest.  Your Excellency enjoyed the singular good fortune of having build your Fame upon the Establishments of Rights dear to mankind in general which may be truly called Monumentum are perennius.  I shall therefore only add that if you think proper to comply with the Request of our old Gl I shall be ready to answer for all expences attending the accomplishment of his Wishes, having the honour to be with great respect, Sir Your Excellency’s most obedient humble Servant
                  
                     the Count de Bruhl
                  
               